931 A.2d 934 (2007)
284 Conn. 910
STATE of Connecticut
v.
Leslie RUSSELL.
Supreme Court of Connecticut.
Decided September 12, 2007.
Richard Emanuel, New Haven, in support of the petition.
James M. Ralls, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 101 Conn.App. 298, 922 A.2d 191 (2007), is denied.
ROGERS, C.J., and NORCOTT, KATZ and VERTEFEUILLE, Js., did not participate in the consideration or decision of this petition.